This appeal is from an order of the Court of Quarter Sessions of Allegheny County dismissing proceedings to *Page 290 
contest the election of T. B. Williams to the office of School Director of Patton Township. The petition for a contest was quashed by the lower court because the bond for costs filed by contestants did not conform to the requirements of the Act of April 28, 1899, P. L. 118, in that one of the two sureties named in the bond had also signed the petition for the contest. The court below correctly held that this case is ruled by Knoxville School District Election, 274 Pa. 354, in which we held that under the Act of 1899, supra, a petitioner for an election contest may not sign the bond for costs as surety. In that case, adopting the language of the lower court, we said, pages 355-6: "This is not a question of the sufficiency of the security, it is a question only of the literal compliance with the terms of the act of assembly, and we cannot escape the conviction that the legislature intended the petitioners should be required to obtain the signatures of not less than two persons . . . . . . not interested in the contest as petitioners, who are willing to sign as sureties."
The order is affirmed at appellant's costs.